Mr. Justice Scott : I concur in the decision affirming the decree in this cause. Mr. Chief Justice Beeese : I have examined this record, and, as I read it, testimony of the most satisfactory character is found in it to justify a divorce a vinculo. It is true, appellee was not caught flagrante delicto, but such circumstances are proved as to force conviction upon the mind that the act was done. I do not suppose it is required of a party applying for a divorce to prove, beyond all reasonable doubt, that adulterous intercourse was actually had, but such facts as warrant that conclusion. That appellee had violated her marriage vows is satisfactorily proved, if circumstances are available to prove any thing. I have no time to go into a review of the testimony. The salient facts proved are, that Thompson was an object of appellee’s special regard, and they were. on terms of closest intimacy, she bestowing upon him favors which no virtuous wife would bestow without the knowledge of her husband. The most familiar intercourse with Thompson is established, such as riding out with him repeatedly in her buggy, returning after night fall; walking with him, “arm in arm ;” strolling to the lake shore at a late hour of the night, on the pretense of seeing “the moon rise;” visiting him time and again at his office in Chicago, and then found with him alone, his hand in her lap. On one occasion, they were seen together in the office of Thompson, which had a partition setting off a portion of it for a sitting room, furnished with a chair or two and a lounge; a bolt was heard to slide, and presently, in looking into the outer room, it was found to be vacant. Again, she hurried the servants to church, on one Sabbath, appellant having gone there with one of the children, when, on the return of the servants from church, they discovered Thompson in the green house, he carefully closing the door. Again, her two sons, one aged fifteen and the other thirteen, both testify that they have known their mother, in their father’s absence from home, go out riding with Thompson three or four times a week, in the evening between six and eight o’clock; sometimes later; have known them to come back as late as eleven o’clock at night, which they never did when appellant was at home. They swear that she came home with Thompson one night, during their father’s absence, about twelve o’clock; there was no light in the hall and none in the parlor; she told Thompson to step into the library, and she would be down in a minute; she ran up stairs, when the rattling of bottles was heard; she soon returned, and they were seen in the library, the light burning very low, a bottle and two glasses on the table, and they reclining on the sofa, her head on Thompson’s shoulder, and his arm around her waist. It is not strange these boys should be awake at that hour of the night, as they were sitting up to watch for their mother, and let her in, the servants, no doubt, fatigued with their day’s work, having gone to bed. There was no testimony worthy of consideration, to shake'the testimony of these boys. The eldest was then a pupil at Hacine College, and justly indignant at the conduct of his mother, in so taking advantage of his father’s absence. It is urged, as a reason why the evidence of frequent intercourse with Thompson, and visits at his office, should not have weight with the jury, that the witness named Gleason was one of “Pinkerton’s detectives,” and employed for the purpose of watching appellee’s movements and conduct. This court, in Bennet et al. v. Waller et al. 23 Ill. 97, did not hesitate to repose confidence in the testimony of Webster, a “Pinkerton detective,” and were so influenced by it as to decree an estate to be the property of defendants in error, then valued at five hundred thousand dollars! It seems to me, though appellee was not caught flagrante delicto, the proof sufficiently shows she had, on divers occasions, and at divers times, shown an umvarrantable predilection for Thompson; that they had been seen together, time and again, in equivocal positions, and at late and unusual hours of the night; on one occasion going to the lonely lake shore, “to see the moon rise,” all which must be considered in the light of stolen interviews, and though no clandestine correspondence be proved, which, in this case, is not necessary to be proved, if, by that term, is meant letters passing to and from, as the parties were together almost every day, riding in the same cars or meeting at Thompson’s house. Add to these the fact that the affection of her husband had been alienated by her conduct, we see nothing wanting to force the conclusion appellee had violated her marital vows. Appellee, in her cross-bill, overwhelmed appellant with the most abusive charges, not one of which did she attempt to substantiate by proof—not one. She, too, employed “detectives,” though not of “Pinkerton’s force,” to spy out the shortcomings of appellant, but proved nothing. She should not complain if her husband used the same instruments as she used, and which this court has sanctioned. Of all these private interviews at Thompson’s office and in the library; riding out and returning late in the evening; wanderings to the lake shore to see the moon rise, and to Wright’s grove to hear the rustling of the foliage as the evening winds whispered through it; of the many small favors bestowed by appellee upon him, appellant was profoundly ignorant, until, through subsequent communications, he became informed of them. In the opinion, as delivered, all these weigh nothing, and are insufficient to establish guilt. Henceforth, no married woman need have the least apprehension of disgrace or dishonor, or of a decree of divorcement, who is not so unfortunate as to be caught flagrante delieto. I am of opinion the testimony compelled a verdict of guilty, and a divorce a vinculo should have followed.